Title: To George Washington from Lafayette, 6 February 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris february the 6th 1786

Your letters September the 1st and November the 8th Have Safely Come to Hand for which I offer you thanks the Warmer and More affectionate as nothing, while we are separated, Can so much Rejoice Your friend’s Heart as the unspeakable Blessing to Hear from His Beloved General—a long time Has elapsed since which my letters Have Been unfrequent, Uninstering,

and Uncertain in point of Conveyance—My summer has been devoted to princes, soldiers and post Horses—and while I Have Been Rambling through Cassel, Brunswick, Berlin, Breslaw, Vienna, prague dresden, potsdam Again and Berlin, no opportunity offered that I could trust, nor even any that I could Hear of—since I am returned Home, no Packet Has Sailed, and this day for the first time, I can Safely write By a Packet Boat, and put My Letter into Mr Barret’s Hands, a Boston Gentleman Who is On His Return to America.
Altho’ my former letters Have Given You an Account of My journey, I must repeat to you, my dear General, that at Cassel I saw our Hessian friends, old Knip Among them, I told them they were very fine Fellows—they Returned thanks and Compliments—Ancient foes ever meet with pleasure, which However, I should think must be greater on the side that fought a successfull cause—at Brunswick I got Acquainted With the duke, formerly the Renowned Hereditary Prince, who is Now Arrived at the Height of Military Knowledge, and of the Confidence of the Prussian Army, in which, altho’ a Sovereign, He acts as a General—no officer at Berlin seemed to me so worthy of Attention as General Möllendorf whose Name you no doubt Have Heard—to potsdam I went to Make my Bow to the King, and notwisdanding what I Had Heard of Him, could not Help Being struck By that dress and Appearance of an old, Broken, dirty Corporal, coverd all over with Spanish snuff, with His Head almost leaning on one shoulder, and fingers quite distorted By the Gout. But what surprised me much more is the fire and some times the softeness of the most Beautifull Eyes I ever saw, which give as charming an expression to His phisiognomy as He Can take a Rough and threatening one at the Head of His troops—I went to Silesia where He Reviewed an army of 31 Bataillons, and 75 squadrons, Making in all thirty thousand men, seven thousand five hundred of whom were on Horse Back—for eight days I made dinners of three Hours with Him, when the Conversation was pretty much Confined at first to the duke of York the King and myself, and then to two or three more—which gave me the opportunity to Hear Him throughout, and to admire the Vivacity of His wit, the endearing charms of His adress and politness, so far that I did Conceive people could forget what a tyrannic, Hard Hearted, and selfish Man He

is—lord Cornwallis being there, He took Care to invite Him at table to a seat By me, Having the British King’s son on the other side, and to Make thousand questions on American affairs—Among others I Remember He Asked the duke of York if it was trüe you intended taking an House in London. from Silesia I Hastened to Vienna where I only stayed a few days, Had a very long Conference with the Emperor, saw the Generals Laudon and Lasey, And my Uncle the Ambassador with prince Kaunitz, and after those objects were fulfilled, I posted off through prague and dresden, to potsdam, where the troops were to Make sham fights and every kind of Warlike Maneuvres—Had I stayed in prussia, I might Have gone often to the old king’s who Has Been Most peculiarly Kind to me—But the very day I arrived at potsdam, He fell sick and was Near dying—the Maneuvers went on However—and there I Had new opportunities to Know the Hereditary prince of prussia, who is a good officer, an Honest Man, a Man of plain good sense, But does not come up to the Abilities of His two Uncles—this second Uncle prince Henry I Have Kept for the last, because it is By far the Best Acquaintance I Have Made—I don’t Examine who is the Greater General His Brother or He, a Question that divides the Military World—But to Abilities of the first Rate, Both as a soldier and a politician—to a perfect litterary knowledge, and all the Endowments of the Mind—He joins an Honest Heart, philantropic feelings, and rational ideas on the Rights of Mankind—I Have spent a fortnight with Him in His Country seat and We Keep up an epistolary Correspondance—as the king Was still Confined and Could not Bear Being seen in that situation, I determined neither to ask for leave of a visit, nor to wait untill He was up, and our Adieus Having taken place By letters, I Returned Home through Magdebourg where the duke of Brunswick Commanded Maneuvers similar to those of potsdam.
it is with the Highest satisfation that I saw the Prussian Army—Nothing Can Be Compared to the Beauty of the troops, the discipline that is diffused throughout, the simplicity of their Motions, the Uniformity of their Regiments—it is a plain Regular Machine that Has Been set these forty years, and Undergoes no alteration But what Can Make it simpler and lighter—Every supposition in war, and every Motion deriving from it, Has Been from a Constant use so much inculcated into their Heads, that

it became almost a Mechanic for them—were the Ressources of France, the Alertness of Her men, the intelligence of Her officers, and National Ambition and Moral delicacy Applied to such a Constant system, we Could Be as Superior to the prussians as our Army is now inferior to theirs—and that is saying great deal—I Have also seen the Austrians—But not together—their general system of Œconomy is more to be admired than the Maneuvres of their troops—their Machine is not plain—our Regiments are Better than theirs—and what advantage they might Have in a line over us, we Can surpass with a little use—indeed, I think there is more instruction of detail in some of our Best Regiments than those of the prussians—But their line Maneuvres infinitely Better than ours—the Austrian Army is much more numerous than either, and Costs much less than the french.
On my journey I Have Examined several fields of Battle, and the whole tour Has Been very useful to my Military instruction—it Has Been also made very agreable By the good Reception, and the flattering testimonies I Have met from those Crowns, staffs, and other great personages—there was at those Camps a croud of English officers—among whom Lord Cornwallis, Clels England, Abercrombie, Musgrave—on our side were Colonel Smith, general portail, and Gouvion—and often did Smith and Myself Make this observation that, Had we Been Unfortunate in the Contest, we would Have cut there a poor figure.
Where Ever I went, my dear General, I Had the pleasure to Hear Your Name pronounced with that Respect and enthusiasm which altho’ it is a matter of course, and I am so used to it, never fails to Make My Heart glow with Unspeakable Happiness—With Your Eulogium Began Every Conversation on American Affairs—And to Be Your friend, Your disciple, and Your Adoptive son Was, as it ever Has Been, and Will Be for ever, the pride of my Heart, and the Most pleasing of my thoughts—I wish the other Sentiments I Have Had occasion to discover with Respect to America were Equally satisfactory with those that are personal to you—I need not saying that the spirit, the firmness with which the Revolution Was Carried Has Excited Universal Admiration—that Every one who Cares Any thing about the Rights of Mankind is an Enthusiast for the principles on which the

Constitutions are Built—But I Have often had the Mortification to Hear that the want of powers in Congress, of Union Between the States, of Energy in their Government should Make the Consideration very insignificant—The fact is that those people, Generally Speacking, know very little of the Advantages of democratical governements, of the Ressources to Be found in a free Nation, and the parties which are essentially deriving from the Constitution—But they Cannot Help Being more forcibly struck with all the Blemishes which we Have so often lamented together—it is Conveyed to them through Every Newspaper, and Great pains are taken By the British Ambassadors to Confirm the Reports which they themselves Have Raised—Numberless of these Notions I Have set to Right—the King of prussia, the Emperor, the Great Men in Both Countries I found either ill informed, or informed By people who Had led them the wrong path—By their Conduct in the Revolution, the Citizens of America Have commanded the Respect of the World—But it grieves me to think they will in a Measure loose it, unless they strengthen the Confederation, give Congress powers to Regulate the trade, pay off their debt or at least the interest of it, establish a well Regulated Militia, in a word Compleat all these Measures which You Have Recommended to them—I give very frankly My opinion to Congress on this subject, and will write on the Same tune to all my friends on that Side of the Atlantik.
There are, I am told, Some Better Hopes of a Commercial treaty with Great Britain—their Rancour is Boundless—But I flatter Myself their Mercantile interest will get the Better—I long for the surrender of the Posts, and wish the plenipotentiaries Had Given themselves time to Make France guarantee for the treaty—this Blunder of theirs Has occasioned Great Mischief—My Endeavours are to convince France it is their interest to obtain a Measure that gives them a large share in the indian trade—But in Case Matters were Brought to decided Measures Against Great Britain, Upon You, my dear General, I depend to Know it in time, and to indulge My Wishes to Render further Services to the United States.
Houdon is Arrived in Paris—But Has not Yet Brought Your Bust which He Expects By Water from London—I wait impatiently for it, and am very Sanguine in My Hopes of its likeness with you—On Hearing of the King of Spain’s Compliment, I

Had suspended my Negotiation for Asses—what Now Happens is to me a further proof that Kings are Good for Nothing But to Spoil the Sport, Even When they Mean Right—let your Royal Business Go on as it May, I Have Requested Admiral Suffrein to get for me a jack Ass and two females, and Before the Summer is over they will Be Rolling on the Banks of the Pottowmack, and I wish to god I May do the Same—Your letter to M. doillamson Has Been forwarded, with Your Compliments to the lady—I Have also spoken to Marquis de St Simon, But Wish You May write to Him, Because He Has His share of Vanity, and will Be glad if you pay affectionate Compliments to Him, and show a Regard for M. de Menonville His Adjudant General, disclaiming the right to make Cincinnati, and leaving it with Your Best wishes with the Society in Europe—Captain littlepage delivered to me some letters for Holland which I Have sent—His quarrell with M. jay seems to me very indecent, and I Can’t Conceive that jay, for so small a debt, Could Condescend to enter the lists with a young man.
it Has Been a Great Satisfaction to me, My dear General, to Hear of My friend George’s Matrimonial Happiness—as I write to Him on the Subject I will not trouble you with my Compliments to the Young Couple. I Give You joy on the success of Your pottowmack plans—there is no doubt But what a good Engeneer May Be found in this Country to Conduct the Work—France in this point Exceeds England—and will Have, I think, Every Advantage But that of the language which is something, altho’ it may Be Replaced By the Help of interpreters—an application from M. Jefferson and Myself to the Ministry, and More particularly an intimation that You set a value By that Measure, will insure to us the Choice of a good Engeneer—they are different from the Military ones, and are Called ingenieurs des ponts et chaussées; I think five Hundred guineas a year while the Business lasts, and an Assurance Not to loose His Rank in france will Be sufficient to provide you with the Gentleman You Want.
I Cannot finish this long letter, My dear General, without telling You a Word of European politicks—the System of france is Quite pacific—the Nation Feels a partiality for prussia—Austrian interest, Betwen us, is much supported By the Queen—Count de Vergennes is not inclined this Way, But acts with Caution—from that it Results that We Will patch up as much as We

Can—that the Ambitious views of the Emperor will not Be so decidedly opposed as we might do it—The plans of prussia will Be Cramped By us—But should matters Come to an Extremity, and the Emperor set out on a Wild Scheme Against prussia, we will then be forced to a War Against Him, as the opinion of the people, and that of the Ministry, Most of them at least, is Opposed to imperial Encroachements—With Respect to England, we are Rivalizing Each other, But pretty friendly for the present, and pay Great Regard to our Respective Nations—a treaty of Commerce is upon the Carpet, and I think our politicks on the Continent draw pretty much the Same Way, that of avoiding a War, which However England Wishes to Engage us in, provided she is dispensed with taking a part in it—our Alliance with Holland Has made them very Angry, and I think it very Advantageous to us. We are very Busy about Making a Harbour at Cherbourg which is a Wonderfull Undertaking, as it is Made with piles of stones thrown in the High Sea, and will succeed very well—our financeer and Baron de Breteuil are in a oppen dispute, and I don’t think the former will last long—But I need not teazing you with the intrigues of Versailles—I thank you most tenderly, my dear General, for the Caution You Give me, which I will improve, and find that Satisfaction in my prudence to think it is dictated By You—I Hope, Betwen us, that in the Course of Next winter the affair of the protestants Will take a Good turn—an other Secret I intrust to you, my dear General, is that I Have purchased for Hundred And twenty five thousand French livres a plantation in the Colony of Cayenne and am going to free my Negroes in order to Make that Experiment which you know is My Hobby Horse.
Great Britain is a little Embarrassed in Her irish Concerns—Some Say their affairs in india are not well—Notwisdanding these Reports, india is to them an immense, amazing source of wealth and power—it seems they are Moderating their Bitter Expressions, their injurious publications Against America, and from what M. Adams writes, I Hope they will, altho’ it is slowly, Come into More Rational Measures with Respect to the United States.
The king of prussia is about leaving the stage and Cannot last long—the last accounts from potsdam are very Bad—it will Make But little odds in politicks if His Nephew, as He will no

doubt Be obliged to do, follows the Advices of prince Henry—the first idea of the Emperor will Certainly Be to do some thing—But I don’t Believe this will produce a War, altho’ there is No Knowing it with a Man of His temper.
While on my tour, I need not Saying that I Have Said in Conversations with the Two Monarchs and Every Body all What I thought could tend to the Advantage of America—in this Country I am endeavouring to oppen as Many Channels as I Can for American trade—There are far above 25 million french livres Worth of Articles that the United States Might furnish to france—those Remittances I Want to Have encouraged By Every possible favour—Upon my applications a Committee has Been Named Which I am to attend to morrow—the last part of my Business will not Be an Easy matter—for it tends to No less than the destruction of the tobacco farm, the greatest Barrier Against American trade—But I don’t Hope my Speeches Can produce such an effect—M. Barret who takes Care of this letter, is going to Boston with a six years Contract for whale oil of four Hundred thousand french livres a year.
Words Cannot Sufficiently Express to You How much I am pleased with Mr Jefferson’s public Conduct—He Unites every Ability that Can Recommend Him With the Ministers, and at the time possesses Accomplishements of the mind and the Heart which Cannot But Give Him Many friends. Humphreys is Now in England—LangBourne is Arrived in Paris these two weecks—But the same queer fellow you know Him to Be, and you will Hardly Believe that I could not as yet prevail on Him to Come and see me.
it is with the utmost Regret, my dear General, that I Heard the losses Mrs Washington Had the Unfortunate Occasion to lament—I Hope she knows my Heart well Enough to Be Certain it Has Most Affectionately Simpathised With Hers—I Beg her to Accept the Homage of my tender Respects—Madame de Lafayette and the little family Beg to Be Respectfully Remembered to Her, as well as to You, My Beloved General—My Best Compliments Wait on all the inHabitants of Mount Vernon, on all our friends You Happen to Meet, old Harrison when You write to Him, My friend tub, and the young ladies—my Best Respects to Mrs Stuart, to the docter, to Mr Lund and Most affectionately I Beg to Be Remembered to Your own family, particularly to

Your Respected Mother. I Beg leave to Send under Cover to You a few trifles to Be presented to tub and His Sisters. Adieu, My dear General, You know How affectionately and Respectfully I Have the Honour to Be Your devoted and filial friend

Lafayette

